            Case 3:19-cr-00112-JO       Document 1       Filed 04/10/19     Page 1 of 16



                                                                              UNDER SEAL
                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


 UNITED STATES OF AMERICA,                          3:19-cR-     eo .112-- -:YD
                 v.                                 INDICTMENT

 GLEN STOLL,
                                                    18 u.s.c.   §2
                 Defendant.                         18 u.s.c.   § 371
                                                    26 u.s.c.   § 7201
                                                    18 u.s.c.   § 1014
                                                    18 u.s.c.   § 1344
                                                    18 u.s.c.   § 1349


                                                    UNDERSEAL


                                THE GRAND JURY CHARGES:

                              INTRODUCTORY ALLEGATIONS

       At all times relevant to this indictment:

       1.       Defendant Glen Stoll (hereinafter referred to as Stoll) was a resident of the state

of Washington.

       2.       Stoll has served as the "Director and General Counsel" of Remedies at Law since

its inception. Director and General Counsel of Remedies at Law was incorporated in the state of

Oklahoma as a corporation sole in 1994. A related entity, Director of Ecclesiastical Enterprises

was incorporated in the state of Washington as a corporation sole in 2002.




Indictment                                                                                    Page 1
             Case 3:19-cr-00112-JO        Document 1      Filed 04/10/19     Page 2 of 16




        3.        Through Remedies at Law •and related entities, Stoll has organized, promoted, and

marketed fraudulent tax avoidance schemes which have no legitimate purpose and are designed

solely to assist people in evading the assessment and collection of federal income taxes.

        4.        Stoll maintains a Remedies at Law website at www.remediesatlaw.com. On the

website, Stoll falsely claims he began his "legal career" in 1988. In reality, Stoll has never held

a license to practice law in any state.

        5.        Stoll advises clients that they can avoid paying taxes by placing their assets and

income into so-called "ministerial trusts."

       6.         On June 27, 2005, an Order for Default Judgment and Permanent Injunction was

entered against Stoll and Remedies at Law in the United States District Court for the Western

District of Washington (Case No. 2:05-cv-00262-RSM, Doc. 22). Among other things, the

injunction permanently restrains Stoll from: a) organizing, promoting, marketing, or selling any

vehicle that assists in the evasion of assessment of federal tax liabilities; b) making false

statements about the excludability or shelter of any income; c) instructing or advising others to

not file federal income tax returns; and d) promoting the false and frivolous position that federal

income taxes can be reduced or eliminated by using corporations sole or ministerial trusts to

shelter income.

       7.        In September of 2007, Karl Brady and Laurie Brady, husband and wife, began

working with Stoll and Remedies at Law to evade the assessment of income taxes and to shield

Karl Brady's Northwest Behavioral Healthcare Services (NWBHS) income and other assets from

the Internal Revenue Service.




Indictment                                                                                      Page 2
         Case 3:19-cr-00112-JO         Document 1       Filed 04/10/19     Page 3 of 16




       8.      Stoll told Karl Brady that Karl Brady could join the Remedies at Law program if

Karl Brady executed certain documents and paid a one-time retainer fee, trust document fees,

and an annual maintenance fee.

       9.       In September of 2007, Karl Brady and Laurie Brady executed a series of

documents at Stoll's direction to join the Remedies at Law Program. This included documents

which purportedly created the "ministerial trusts" Progeny Services and Progeny Foundation.

Progeny Services and Progeny Foundation were never registered with any state.

       10.     At Stoll' s direction, Karl Brady provided Stoll with pictures of himself and Laurie

Brady. As part of Stoll' s program, Stoll and others created Embassy of Heaven "licenses" for

Karl Brady and Laurie Brady. The Embassy of Heaven is a separate entity affiliated with Stoll

and Remedies at Law.

       11.     At Stoll' s direction, Karl Brady and others established bank accounts for Progeny

Services and Progeny Foundation. Karl Brady established these bank accounts for the purpose

of shielding his income and evading the assessment of his income.

       12.     Following the creation of Progeny Services and Progeny Foundation and related

bank accounts, at the direction of Stoll, Karl Brady instructed the bookkeeper at NWBHS to

direct Karl Brady's salary checks to Progeny Services or other related entities in lieu of direct

salary payments to Karl Brady. Karl Brady directed his payments in this fashion to evade the

assessment of income.

       13.     Karl Brady and Laurie Brady had full access and control of the funds in the bank

accounts for Progeny Services and Progeny Foundation. Karl Brady and Laurie Brady wrote

checks from the Progeny accounts for personal and family expenses.



Indictment                                                                                   Page3
         Case 3:19-cr-00112-JO         Document 1         Filed 04/10/19   Page 4 of 16




        14.    Karl Brady received letters from the Internal Revenue Service regarding his

federal taxes and failure to file. Karl Brady consulted with Stoll about these inquiries. Stoll

advised Karl Brady not to file federal income tax returns and not to respond to any requests from

the Internal Revenue Service. Karl Brady did as instructed by Stoll.

        15.     In 2011, Stoll and Karl Brady created "ministerial property trusts" and

transferred Karl Brady's real property into the trusts.

        16.    After Internal Revenue Service Criminal Investigation Agents executed search

warrants at Karl Brady's home in 2014, Stoll directed Karl Brady to deposit all of Karl Brady's

NWBHS income into an account in the name of From the Heart Foundation. Stoll and his

associates at Remedies at Law had sole control over the From the Heart Foundation account.

       17.     From July 2014 through August 2016, Karl Brady accessed funds in the From the

Heart Foundation account by communicating with Remedies at Law associates. Karl Brady or

Laurie Brady submitted check requests to Remedies at Law for funds to pay Karl Brady's

personal and family expenses from the From the Heart Foundation nominee account. Stoll

reviewed and signed the From the Heart Foundation checks and sent the checks to Karl Brady.

       18.     In 2015, Karl Brady sold real property and directed the proceeds of the sales to a

nominee account in the name of the Family Defense League. Stoll and his associates at

Remedies at Law had sole control over the Family Defense League account. Karl Brady

requested and received disbursements from the Family Defense League account.

       19.     For 2008 through 2015, during the time period Karl Brady and others worked

with Stoll, Karl Brady filed no personal income tax returns, despite receiving income in excess

of $3 million dollars and being required by law to do so.



Indictment                                                                                  Page 4
         Case 3:19-cr-00112-JO         Document 1      Filed 04/10/19     Page 5 of 16




       20.     On March 11, 2016, Stoll set up a meeting with Internal Revenue Service

Criminal Investigation Agents, Karl Brady, and Laurie Brady. At that meeting, Stoll represented

himself as legal church counsel for Karl Brady and Laurie Brady and claimed that Karl Brady

and Laurie Brady were ministers associated with the Embassy of Heaven.

       21.     The Internal Revenue Service is an agency of the Unites States Department of

Treasury responsible for administering and enforcing the tax laws of the United States and

collecting taxes owed to the United States Treasury.

                                         COUNT ONE
                           (Conspiracy to Defraud the United States)
                                       (18 u.s.c. § 371)

       22.     Paragraphs One through Twenty-One (21) of the Introductory Allegations are

incorporated herein.

                               OBJECT OF THE CONSPIRACY

       23 .    Beginning in or about September 2007 and continuing through March 2016,

within the District of Oregon, and elsewhere, defendant Stoll and others, known and unknown,

unlawfully and knowingly combined, conspired, confederated, and agreed together to defraud the

United States by deceitful and dishonest means by impeding, impairing, obstructing, and

defeating the lawful government functions of the Internal Revenue Service (IRS), an agency of

the United States, in the ascertainment, computation, assessment, and collection of revenue, that

is, federal individual income taxes.

                  MANNER AND MEANS AND SCHEME TO DEFRAUD

       24.     Defendant Stoll and others, known and unknown to the grand jury, carried out

their conspiracy using the following manner and means, among others:



Indictment                                                                                 Page 5
           Case 3:19-cr-00112-JO        Document 1       Filed 04/10/19      Page 6 of 16




                a.      Creating nominees, including entities and trusts, to hold legal title to real

                        and personal property;

                b.      Using nominees, including entities and trusts, and associated financial

                        accounts to conceal and to attempt to conceal income and assets from the

                        IRS;

                c.      Using nominees, including entities and trusts, to pay personal expenses;

                d.      Causing NWBHS to pay salary and other compensation for Karl Brady to

                        nominees, including entities and trusts.

                OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

         To further the conspiracy and to affect its objects, defendant Stoll and others, known and

unknown, committed the following overt acts in the District of Oregon and elsewhere.

         25.    Between September 2007 and December 2014, defendant Stoll and Karl Brady

caused NWBHS to pay Karl Brady's salary and other compensation to nominees.

         26.    On or about September 20, 2007, defendant Stoll, Karl Brady, and Laurie Brady

executed documents purporting to create "ministerial trusts" called Progeny Services and

Progeny Foundation.

         27.    On or about November 28, 2007, defendant Stoll and Karl Brady and others

signed a signature card for a bank account in the name of Progeny Foundation at Wachovia

Bank.

         28.    On or about November 17, 2011, defendant Stoll and Karl Brady executed a Quit

Claim Deed transferring Karl Brady's rental property at 21151 S. Richard Court to PLand-1 LRC

Trust.



Indictment                                                                                     Page 6
         Case 3:19-cr-00112-JO       Document 1       Filed 04/10/19    Page 7 of 16




       29.    On or about November 17, 2011, defendant Stoll and Karl Brady executed a Quit

Claim Deed transferring Karl Brady' s personal residence and 14.6 acres at 19661 S. Redland

Road to PLand-3 RR Trust.

       30.    On or about November 17, 2011, defendant Stoll and Karl Brady executed a Quit

Claim Deed attempting to transfer Karl Brady's vacation home at 54-302 Hauula Homestead Rd

in Hauula, Hawaii, to PLand-2 Condo Trust.

       31.    On or about July 2, 2014, at defendant Stoll' s direction, Karl Brady caused

NWBHS to issue check #16731 in the amount of$10,000 to From the Heart Foundation.

       32.    On or about July 2, 2014, at defendant Stoll's direction, Karl Brady deposited

NWBHS check # 16731 into a Bank of America account in the name of From the Heart

Foundation.

       33.    On or about July 14, 2014, defendant Stoll caused check #1133 in the amount of

$1,400 payable to the Oregon City 2nd Ward of the LDS Church to be drawn on the Bank of

America account in the name of From the Heart Foundation.

       34.    On or about January 19, 2015, at defendant Stoll's direction, Karl Brady signed

and submitted a W-4 to NWBHS , claiming to be exempt from federal income taxes.

       35.    On or about January 21 , 2015, at defendant Stoll's direction, Karl Brady caused

NWBHS to issue checks #10241 , 10242, and 10243, totaling $29,5 50.02 payable to Karl Brady.

       36.    On or about January 21, 2015, at defendant Stoll's direction, Karl Brady

purchased M Bank cashier's check #44224 totaling $29,550.02 payable to From the Heart

Foundation with NWBHS checks #10241 , 10242, and 10243.




Indictment                                                                                   Page 7
         Case 3:19-cr-00112-JO       Document 1       Filed 04/10/19     Page 8 of 16




       37.    On or about January 21 , 2015 , at defendant Stall's direction, Karl Brady

deposited M Bank Cashier's check #44224 in the amount of $29,550.02 into a Bank of America

account in the name of From the Heart Foundation.

       38.    On or about February 1, 2015, defendant Stoll and others caused check #1198 in

the amount of $4,000 payable to the LDS Church for Karl Brady's tithing on income to be drawn

on the Bank of America account in the name of From the Heart Foundation.

       39.    On or about August 26, 2015, at defendant Stall's direction, Karl Brady caused

NWBHS to issue check # 10327 in the amount of $14,646.84 payable to Karl Brady.

       40.    On or about August 26, 2015, at defendant Stall's direction, Karl Brady cashed

NWBHS check #10327 for $14,646.84.

       41.    On or about August 26, 2015, at defendant Stall's direction, Karl Brady caused

the deposit of $14,646.84 in cash into a Bank of America account in the name of From the Heart

Foundation.

       42.    On or about September 1, 2015, defendant Stoll and others caused check # 1393 in

the amount of $1,000, payable to a Karl Brady family member, to be drawn on the Bank of

America account in the name of From the Heart Foundation.

       43.    On or about September 1, 2015, defendant Stoll and others caused check #13 96 in

the amount of $3,400 payable to the LDS Church for Karl Brady's tithing on income to be drawn

on the Bank of America account in the name of From the Heart Foundation.

       44.    On March 11, 2016, Stoll set up a meeting with Internal Revenue Service

Criminal Investigation Agents, Karl Brady, and Laurie Brady. At that meeting, Stoll represented

himself as legal church counsel for Karl Brady and Laurie Brady. Stoll claimed that Karl Brady



Indictment                                                                                 Page 8
          Case 3:19-cr-00112-JO        Document 1      Filed 04/10/19     Page 9 of 16




and Laurie Brady were ministers associated with the Embassy of Heaven and had done nothing

wrong. During the meeting, Stoll acknowledged the existence of the 2005 injunction.

        All in violation of 18 U.S.C. § 371.

                                         COUNT TWO
                                    (Evasion of Income Tax)
                                       (26 u.s.c. § 7201)

        45.    Paragraphs One through Twenty-One (21) of the Introductory Allegations are

incorporated herein.

        46.    During the calendar year 2012, Karl Brady had and received taxable income.

Upon that taxable income, there was owing to the United States of America an income tax. Well

knowing the foregoing facts, and failing to make an income tax return on or before April 15,

2013 , as required by law, to any proper officer of the IRS and to pay the IRS the income tax,

defendant Stoll and others, including Karl Brady, from on or about April 15, 2013 , through the

date of this indictment, in the District of Oregon and elsewhere, did willfully attempt to evade

and defeat the assessment of income tax due and owing by Karl Brady to the United States of

America for the calendar year 2012 by committing affirmative acts of evasion, including but not

limited to:

        47.    Using nominees, including entities and trusts, and associated financial accounts to

conceal and to attempt to conceal income and assets from the IRS ;

        48.    Using nominees, including entities and trusts, and associated financial accounts to

pay Karl Brady' s personal and family expenses;

        49.    Causing NWBHS to pay Karl Brady' s salary and other compensation to

nominees, including entities and trusts, to conceal and to attempt to conceal it from the IRS; and



Indictment                                                                                  Page 9
         Case 3:19-cr-00112-JO        Document 1       Filed 04/10/19     Page 10 of 16




        50.    Otherwise concealing and attempting to conceal from all proper officers of the

United States of America Karl Brady's true and correct income.

        All in violation of26 U.S.C. § 7201.

                                        COUNT THREE
                                    (Evasion of Income Tax)
                                       (26 u.s.c. § 7201)

        51.    Paragraphs One through Twenty-One (21) of the Introductory Allegations are

incorporated herein.

        52.    During the calendar year 2013 , Karl Brady had and received taxable income.

Upon that taxable income, there was owing to the United States of America an income tax. Well

knowing the foregoing facts, and failing to make an income tax return on or before April 15,

2014, as required by law, to any proper officer of the IRS and to pay the IRS the income tax,

defendant Stoll and others, including Karl Brady, from on or about April 15, 2014, through the

date of this indictment, in the District of Oregon and elsewhere, did willfully attempt to evade

and defeat the assessment of income tax due and owing by Karl Brady to the United States of

America for the calendar year 2013 by committing affirmative acts of evasion, including but not

limited to:

        53.    Using nominees, including entities and trusts, and associated financial accounts to

conceal and to attempt to conceal income and assets from the IRS;

        54.    Using nominees, including entities and trusts, and associated financial accounts to

pay Karl Brady' s personal and family expenses;

        55.    Causing NWBHS to pay Karl Brady' s salary and other compensation to

nominees, including entities and trusts, to conceal and to attempt to conceal it from the IRS; and



Indictment                                                                                 Page 10
         Case 3:19-cr-00112-JO        Document 1       Filed 04/10/19     Page 11 of 16




        56.    Otherwise concealing and attempting to conceal from all proper officers of the

United States of America Karl Brady's true and correct income.

        All in violation of 26 U.S.C. § 7201.

                                         COUNT FOUR
                                    (Evasion of Income Tax)
                                       (26 u.s.c. § 7201)

        57.    Paragraphs One through Twenty-One (21) of the Introductory Allegations are

incorporated herein.

        58.    During the calendar year 2014, Karl Brady had and received taxable income.

Upon that taxable income, there was owing to the United States of America an income tax. Well

knowing the foregoing facts, and failing to make an income tax return on or before April 15,

2015 , as required by law, to any proper officer of the IRS and to pay the IRS the income tax,

defendant Stoll and others, including Karl Brady, from on or about April 15, 2015, through the

date ofthis indictment, in the District of Oregon and elsewhere, did willfully attempt to evade

and defeat the assessment of income tax due and owing by Karl Brady to the United States of

America for the calendar year 2014 by committing affirmative acts of evasion, including but not

limited to:

        59.    Using nominees, including entities and trusts, and associated financial accounts to

conceal and to attempt to conceal income and assets from the IRS;

        60.    Using nominees, including entities and trusts, and associated financial accounts to

pay Karl Brady' s personal and family expenses; and

        61 .   Causing NWBHS to pay Karl Brady' s salary and other compensation to

nominees, including entities and trusts, to conceal and to attempt to conceal it from the IRS ; and



Indictment                                                                                 Page 11
        Case 3:19-cr-00112-JO          Document 1      Filed 04/10/19      Page 12 of 16




       62.       Otherwise concealing and attempting to conceal from all proper officers of the

United States of America Karl Brady's true and correct income.

       All in violation of 26 U.S.C. § 7201.

                                         COUNT FIVE
                              (Conspiracy to Commit Bank Fraud)
                                    (18 u.s.c. § 1349, 1344)

       63 .      Paragraphs One through Twenty-One (21) of the Introductory Allegations are

incorporated herein.

       64.       In 2014 and 2015, Bank of America/Green Tree Lending and Caliber Home

Loans were mortgage lending institutions engaged in the business of providing mortgage loans to

qualified applicants, and are financial institutions as defined by 18 U.S.C. § 20.

                               OBJECT OF THE CONSPIRACY

       65.       Beginning in or about September 2014 and continuing until in or about August

2015, in the District of Oregon and elsewhere, defendant Stoll conspired and agreed, with Karl

Brady and with others known and unknown, to commit the following offense in violation of 18

U.S.C. § 1349:

       a. Bank Fraud: The defendant knowingly devised and intended to devise a material
       scheme and artifice to defraud Bank of America/Green Tree Lending and Caliber Home
       Loans, financial institutions as defined by 18 U.S.C. § 20, by means of materially false
       and fraudulent statements, representations, promises, and omissions in violation of 18
       U.S.C. § 1344.
                       MANNER AND MEANS OF THE CONSPIRACY

       66.       During the timeframe alleged, defendant Stoll became a member of the

conspiracy knowing of its object and intending to help accomplish it.




Indictment                                                                                 Page 12
         Case 3:19-cr-00112-JO         Document 1       Filed 04/10/19      Page 13 of 16




        67.     As part of the conspiracy, during the timeframe alleged, defendant Stoll

knowingly counseled, aided and assisted Karl Brady in submitting a false short sale application

and other fraudulent documents to avoid repayment to mortgage lending institutions on a

property in Hawaii.

        68.     As part of the conspiracy, on or about September 2, 2014, defendant Stoll, Karl

Brady and others communicated via email regarding the content of Karl Brady' s false short sale

application form.

        69.    As part of the conspiracy, Karl Brady submitted a short sale application form to

his lenders, Bank of America/Green Tree Lending and Caliber Home Loans, dated June 15,

2015 . In the form, which defendant Stoll assisted in preparing, Karl Brady falsely listed "none"

as his monthly household income.

       70.     As part of the conspiracy, Karl Brady submitted a letter in support of his short

sale application form to his lenders, Bank of America/Green Tree Lending and Caliber Home

Loans, dated June 25, 2015. In the letter, which defendant Stoll assisted in preparing, Karl

Brady falsely states that he and his wife were under the complete care of a church ministry, had

no income, no assets, and were completely dependent on a church.

       71.     Defendant Stoll and Karl Brady submitted the false short sale application and

letter in support of the application to influence the financial institutions' decision to accept and

authorize the short sale.

       All in violation of 18 U.S.C. § 1344 and 18 U.S.C. § 1349.

I II



II I

Indictment                                                                                    Page 13
        Case 3:19-cr-00112-JO          Document 1      Filed 04/10/19     Page 14 of 16




                                            COUNT SIX
                                           (Bank Fraud)
                                         (18 u.s.c. § 1344)

       72.       Paragraphs One through Twenty-One (21) of the Introductory Allegations and

paragraph Sixty-Four (64) are incorporated herein.

       73.       Beginning in or about September 2014 and continuing until in or about August

2015, in the District of Oregon and elsewhere, defendant Stoll and others, known and unknown,

knowingly devised and intended to devise a material scheme and artifice to defraud Bank of

America/Green Tree Lending and Caliber Home Loans, financial institutions as defined by 18

U.S.C. § 20, by means of materially false and fraudulent statements, representations, promises,

and omissions.

       74.       It was part of the scheme that defendant Stoll knowingly counseled, aided and

assisted and with others, known and unknown, in submitting a false short sale application and

false supporting documents to Bank of America/Green Tree Lending and Caliber Home Loans

for Karl Brady to avoid repayment to mortgage lending institutions on a property in Hawaii.

       75.       On or about June 15, 2015, defendant Stoll, for the purposes of executing a

material scheme to defraud by means of materially false and fraudulent pretenses,

representations, promises, and omissions of fact, caused a fraudulent short sale application and

letter in support of short sale application to be submitted to Bank of America/Green Tree

Lending and Caliber Home Loans, financial institutions as defined by 18 U.S.C. § 20. In the

short sale application and supporting documents, defendant Stoll and others falsely stated that

Karl Brady and his wife were under the complete care of a church ministry, had no income, no

assets, and were completely dependent on a church.



Indictment                                                                                  Page 14
        Case 3:19-cr-00112-JO          Document 1       Filed 04/10/19     Page 15 of 16




       76.     Relying on the false short sale application and supporting letter, Bank of

America/Green Tree Lending and Caliber Home Loans authorized and approved the short sale.

       77.     Based on the false short sale application and related documents, Caliber Home

Loans suffered losses of $73 ,701.48 on the first mortgage and Bank of America/Greentree

suffered losses of $48,083.77 on the second mortgage.

       All in violation of Title 18 U.S.C. § 1344 and 18 U.S.C. § 2.

                                         COUNTSEVEN
                            (False Statement on a Loan Application)
                                        (18 u.s.c. § 1014)

       78.     On or about June 15, 2015, in the District of Oregon and elsewhere, defendant

Stoll and others known and unknown, knowingly made false statements on a short sale

application and letter in support of short sale application, for the purpose of influencing the

action of a mortgage lending business, namely Bank of America/Green Tree Lending and Caliber

Home Loans, financial institutions as defined by 18 U.S.C. § 20, in connection with an

application or loan forbearance, in that the defendant falsely represented that Karl Brady had no

monthly household income, and that Karl Brady and his wife were under the complete care of a

church ministry, had no income, no assets, and were completely dependent on a church, when in

I ll



II I



II I




Indictment                                                                                   Page 15
        Case 3:19-cr-00112-JO        Document 1       Filed 04/10/19   Page 16 of 16




truth and fact defendant Stoll knew those statements were false.

       All in violation of Title 18 U.S.C. § 1014 and 18 U.S.C. § 2.

Dated: April   __g_, 2019.
                                                    A TRUE BILL



                                                    OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
    a tates Attorney



       A�C�
Assistant United States Attorneys




Indictment                                                                             Page 16
